DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application is said to be a CON of Application No. 16/013,331.  Claims 1-20 are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claims 1 and 11, the term “the ground” is recited, which lacks proper antecedent basis.  In this regard, the Examiner suggests initially reciting “a ground surface” and subsequently “the ground surface”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as unpatentable over Kortan (U.S. Design Patent No. D620,343), in view of Hamilton (U.S. Patent No. 5,139,368).

    PNG
    media_image1.png
    906
    522
    media_image1.png
    Greyscale

Regarding independent claim 1, Kortan describes a pier bracket comprising: 
a seat configured to be operatively coupled to a structure (see annotated figure above); and 
one or more side plates operatively coupled to the seat  (see annotated figure above);
wherein the pier bracket is configured to secure one or more structural piers that are inserted into the ground to the structure for supporting the structure  (see annotated figure above).
Kortan does not appear to expressly describe an opening penetrating through one of the side plates capable of providing a handhold.  As evidenced by Hamilton, it was old and well-known in the art to provide an opening (46) penetrating through one of the side plates capable of providing a handhold for a user (Fig. 4).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an opening penetrating through one of the side plates to aid the user in positioning the device during initial stages of anchor installation.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16. 

Regarding claim 4, wherein the seat of Kortan comprises: a base leg; and an upper leg extending from the base leg (see annotated figure above).

Regarding claim 5, wherein the one or more side plates extend from the base leg (see annotated Kortan figure above).

Regarding claim 6, wherein the base leg and the upper leg form an L-shaped seat (see annotated Kortan figure above).

Regarding claim 7, wherein the base leg or the upper leg comprise a planar rectangular member (see annotated Kortan figure above).

Regarding claim 8, further comprising: a support plate interconnected with the seat through the one or more side plates, wherein the support plate allows for vertically standing the pier bracket before securing the pier bracket to the structure (see annotated Kortan figure above).

Regarding claim 9, wherein the one or more side plates taper in width from the seat to the support plate (see annotated Kortan figure above).

Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Kortan and Hamilton as applied above, and further in view of Gregory (U.S. Patent No. 5,951,206).
Regarding claim 2, Kortan does not appear to expressly describe that its tubular member is configured to slidingly receive at least a portion of a hollow sleeve, wherein the sleeve is configured to slidingly receive the at least one structural pier.  As evidenced by Gregory, it was old and well-known in the art to utilize a tubular member (22) configured to slidingly receive at least a portion of a hollow sleeve (32), wherein the sleeve is configured to slidingly receive the at least one structural pier (50).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a tubular member configured to slidingly receive at least a portion of a hollow sleeve, wherein the sleeve is configured to slidingly receive the at least one structural pier to bolster the structural integrity of the system such that the foundation is raised and supported in an efficient manner with a minimum amount of time and effort, as taught by Gregory (col. 1, ll. 38-42).  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position/orient the same as claimed, as such positioning/orientation is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting/positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Regarding claim 3, further comprising: a flange for mounting the tubular member to the seat, and wherein the flange defines one or more openings configured to secure the pier bracket to a drive assembly, wherein the drive assembly is configured to insert the one or more structural piers into the ground (see annotated Kortan figure above).

Regarding claim 10, further comprising: a support plate interconnected with the seat through the one or more side plates, wherein the support plate is located below a lower end of the tubular member, wherein the support plate is configured to allow the one or more structural piers to pass through the support plate, and wherein the support plate is configured to allow for vertically standing the pier bracket before securing the pier bracket to the structure (see annotated Kortan figure above).

Claims 11, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as unpatentable over Kortan (U.S. Design Patent No. D620,343), in view of Gregory (U.S. Patent No. 5,951,206).
Regarding independent claim 11, Kortan describes a pier bracket comprising:
a seat configured to be operatively coupled to a structure (see annotated figure below); and 
a tubular member operatively coupled to the seat (see annotated figure below); and
a support plate operatively coupled to the seat or the tubular member (see annotated figure below), 
wherein the support plate is configured to allow for vertically standing pier bracket before securing the pier bracket to the structure (see annotated figure below); and 
wherein the pier bracket is configured to secure the one or more structural piers that are inserted into the ground to the structure for supporting the structure (see annotated figure below).

    PNG
    media_image1.png
    906
    522
    media_image1.png
    Greyscale

 Kortan does not appear to expressly describe that its tubular member is configured to slidingly receive at least a portion of a hollow sleeve, wherein the sleeve is configured to slidingly receive the at least one structural pier.  As evidenced by Gregory, it was old and well-known in the art to utilize a tubular member (22) configured to slidingly receive at least a portion of a hollow sleeve (32), wherein the sleeve is configured to slidingly receive the at least one structural pier (50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a tubular member configured to slidingly receive at least a portion of a hollow sleeve, wherein the sleeve is configured to slidingly receive the at least one structural pier to bolster the structural integrity of the system such that the foundation is raised and supported in an efficient manner with a minimum amount of time and effort, as taught by Gregory (col. 1, ll. 38-42).  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.  
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position/orient the same as claimed, as such positioning/orientation is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting/positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.
Accordingly, Kortan as modified by Gregory results in the claimed invention.

Regarding claim 12, wherein the support plate is located below a lower end of the tubular member, wherein the one or more structural piers are configured to allow the one or more structural piers to pass through the support plate (see annotated Kortan figure above).

Regarding claim 13, further comprising: one or more side plates, wherein the one or more side plates interconnect the seat and the support plate (see annotated Kortan figure above).

Regarding claim 15, wherein the one or more side plates taper in width from the seat to the support plate (see annotated Kortan figure above).

Regarding claim 16, further comprising: a flange for mounting the tubular member to the seat, and wherein the flange defines one or more openings configured to secure the pier bracket to a drive assembly, wherein the drive assembly is configured to insert the one or more structural piers into the ground (see annotated Kortan figure above).

Regarding claim 17, wherein the seat comprises: a base leg; and an upper leg extending from the base leg (see annotated Kortan figure above).

Regarding claim 18, further comprising: one or more side plates, wherein the one or more side plates extend from the base leg (see annotated Kortan figure above).

Regarding claim 19, wherein the base leg and the upper leg form an L-shaped seat (see annotated Kortan figure above).

Regarding claim 20, wherein the base leg or the upper leg comprise a planar rectangular member (see annotated Kortan figure above).

Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Kortan and Gregory as applied above, and further in view of Hamilton (U.S. Patent No. 5,139,368).
Kortan does not appear to expressly describe an opening penetrating through one of the side plates capable of providing a handhold.  As evidenced by Hamilton, it was old and well-known in the art to provide an opening (46) penetrating through one of the side plates capable of providing a handhold for a user (Fig. 4).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an opening penetrating through one of the side plates to aid the user in positioning the device during initial stages of anchor installation.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-20 of U.S. Patent No. 11,028,550.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '550 patent.
The Examiner notes that the differences in the claims are attributable to the use of different nomenclature defining the same or similar structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/
Primary Examiner, Art Unit 3635